charles r irby and irene irby et al petitioners v commissioner of internal revenue respondent docket nos filed date ps are members of an llc which conveyed conservation easements encumbering two parcels of land one conveyance in and the other in to col a qualified organiza- tion as defined in sec_170 in bargain sale trans- actions the purchase portion of the transactions was funded with grants from federal state and county agencies which were established to assist in the conservation of open land the llc reported gain with respect to the sale portion and a charitable_contribution with respect to the remaining por- tion the bargain portion of the transactions ps reported their respective shares of the gain and deducted their respec- tive shares of the charitable_contributions on their respective individual tax returns for years and in disallowing the charitable_contribution deductions ps claimed for the bar- gain portion of the transactions r determined that the conservation_purpose for the easements was not protected in perpetuity because col was required to reimburse the funding government agencies in the event it received proceeds should the land to which the easements relate be condemned and the easements extinguished ps’ appraisal report wa sec_1 cases of the following petitioners are consolidated herewith stanley w irby and bonnie s irby docket no and dale irby and wendy m irby docket no verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v irby octdollar_figure jamie united_states tax_court reports not a qualified_appraisal because the report did not include statements that the appraisal was prepared for income_tax purposes and ps did not obtain contemporaneous written acknowledgments from col indicating the amount of goods or services that ps received for the contribution held the con- servation purpose of the easements was protected in per- petuity held further ps’ appraisal report met the require- ments of a qualified_appraisal as required by sec_1 170a- c ii g income_tax regs held further ps obtained the contemporaneous written acknowledgment of the trans- actions required by sec_170 larry d harvey for petitioners luke d ortner robert a varra and sara jo barkley for respondent opinion jacobs judge charles irby irene irby dale irby and stanley irby sometimes referred to as the irbys or peti- tioners are members of irby ranches llc a colorado lim- ited liability company that elected to be taxed as a partner- ship for and as discussed in greater detail infra irby ranches llc conveyed to colorado open lands a qualified_organization as defined in sec_170 two conservation easements one in which encumbered approximately acres of land and a second in which encumbered approximately acres of land the easements placed on the use of the property a variety of limitations that served to protect the relatively natural habitat for fish wild- life and plants and to preserve open space and agricultural resources conservation purposes the easements were granted to colorado open lands as part of a bargain sale transaction irby ranches llc reported gains with respect to the sale portion of the transaction and charitable contribu- tions with respect to the remaining portion of the transaction on forms u s return of partnership income which it timely filed for tax years ended date and on their respective federal_income_tax returns for and the irbys each reported their respective shares of the gain and deducted their respective portions of the charitable a bargain sale is a transfer of property which is in part a sale_or_exchange of the property and in part a charitable_contribution as defined in sec_170 sec_1_170a-4 income_tax regs verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v irby octdollar_figure jamie irby v commissioner contributions respondent disallowed the claimed charitable_contribution deductions determining the purported contribu- tions failed to meet all the requirements of sec_170 pursuant to an agreement between counsel for petitioners and counsel for respondent submitted to the court on date a trial was held on date in denver colorado to resolve the following issues whether the specific terms and conditions of the deeds of con- servation easement deeds comply with sec_170 and sec_1_170a-14 income_tax regs which determine whether the conservation_purpose of a conservation_easement is protected in perpetuity whether petitioners obtained a qualified_appraisal as required by sec_1_170a-13 income_tax regs and whether petitioners complied with the substantiation requirements of sec_170 in addition to disallowing the claimed charitable contribu- tion deductions for failure to meet the requirements of sec_170 the notices of deficiency included a number of other issues that were reserved for subsequent proceedings background some of the facts are stipulated and are so found we incorporate by reference the stipulation of facts and the attached exhibits petitioners resided in colorado at the time they filed their respective petitions i the donation of irby ranch irby ranches llc operates the irby ranch which is approximately miles east of gunnison colorado the property has been owned and operated as a cow-calf ranch since and the irby family has owned and operated ranches in the area for four generations as of date the irby ranch lands consisted of cattle pasture and hay meadows all of the land was used for agricultural pur- poses at the time of trial at all relevant times charles irby was married to irene irby dale irby was married to wendy irby and stanley irby was married to bonnie irby charles irby and irene irby filed joint federal_income_tax returns for and dale irby and wendy irby filed joint fed- eral income_tax returns for and and stanley irby and bonnie irby filed joint federal_income_tax returns for and dale irby and stanley irby are the children of charles irby and irene irby unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v irby octdollar_figure jamie united_states tax_court reports in the residents of the gunnison valley became interested in maintaining the rural nature of the area the community as a whole began looking into conservation ease- ments as an avenue to protect the area’s farms and ranch- lands residents including the irbys began conversations with conservationists and together they determined they could use conservation easements to provide some protection of the ranchlands in the area as well as provide a source of funding for ranchers who desired payment for agreeing to an easement petitioners approached colorado open lands to discuss irby ranches llc’s conveying a conservation_easement on its property their discussions led to irby ranches llc’s granting options to colorado open lands on date to purchase conservation easements on two parcels of land pursuant to bargain sale transactions a minimal amount ie dollar_figure was the stated consideration for each option colorado open lands exercised both options there- after irby ranches llc conveyed to colorado open lands a conservation_easement under an instrument recorded on date with the clerk and recorder of gunnison county reception no which encumbered the western portion of the irby ranch west irby parcel on date irby ranches llc conveyed a second con- servation easement to colorado open lands under an instrument executed on date and recorded on date with the clerk and recorder of gunnison county reception no which encumbered the eastern portion of the irby ranch east irby parcel funding for each easement was through grants from three governmental agencies the farm and ranch lands protection program frpp of the natural_resources con- servation service nrcs an agency of the u s department of agriculture usda great outdoors colorado goco a voter-created trust fund organization of the state of colo- rado and the gunnison county land preservation board the amount_paid for the west irby parcel easement in was dollar_figure and dollar_figure was paid for the east irby parcel easement in frpp contributed dollar_figure for the west irby parcel easement and dollar_figure for the east irby parcel ease- ment goco contributed dollar_figure for the west irby verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v irby octdollar_figure jamie irby v commissioner parcel easement and dollar_figure for the east irby parcel easement the gunnison land preservation board contrib- uted dollar_figure for the west irby parcel easement and dollar_figure for the east irby parcel easement the excess of the amounts contributed by the three governmental agen- cies over the amounts paid for the easements was used for settlement and legal charges as well as a grant to colorado open lands both deeds contained substantially the same restrictions the easements were exclusively for conservation purposes and protected the properties in perpetuity the deeds allowed for the continuation of agricultural operations in a manner consistent with a conservation plan prepared in consultation with the nrcs which gave the nrcs the right to enter the property to monitor compliance with the plan if agricultural operations on the properties were to cease the land could not be converted to nonagricultural uses the deeds prohibited commercial timber harvesting mining exploitation of gas oil and geothermal resources and commercial and non- commercial recreation except for certain low-impact uses such as hunting outfitting and bird watching and imposed restrictions on the exploitation of the land’s water rights and on the use of motor vehicles the deeds also banned subdivi- sions industrial activity or the establishment of feedlots colorado open lands was authorized to enter both the east and west irby parcels in order to monitor compliance with the terms of the easements and if necessary to enforce the restrictions the deeds provided that colorado open lands could transfer the easements to any public agency or private non- profit organization that at the time of transfer was a quali- fied organization as defined by sec_170 but only if the recipient expressly agreed to assume the responsibility imposed on colorado open lands by the deeds an appraisal petitioners and colorado open lands commissioned discussed more fully infra determined that the value of the easement on the west irby parcel wa sec_63 additionally the gunnison ranchland conservation legacy a colorado nonprofit corpora- tion facilitated the transactions by assisting petitioners with the application process for the funding of the easements a feedlot is a permanently constructed confined area or facility which is used exclusively for the feeding of livestock verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v irby octdollar_figure jamie united_states tax_court reports of the full fair_market_value of the property as unencumbered by the easement on the date the easement was first recorded the same appraisal determined that the value of the ease- ment on the east irby parcel was of the full fair_market_value of the property as unencumbered by the easement on the date the easement was first recorded the amounts paid to irby ranches llc for the easements were below market_value as set forth in the appraisal if the land were ever to be condemned paragraph of each of the deeds provided that the amount_paid to the grantee ie colorado open lands would be equal to the easement value percentage multiplied by the amount of the proceeds resulting from the disposition of the land specifi- cally following condemnation of the land colorado open lands would receive of the price paid for the west irby parcel easement and of the price paid for the east irby parcel easement however paragraph of the deed to the west irby parcel provides the board_of goco shall be entitled to receive twenty-one percent of grantee’s compensation which figure is equal to that portion of the board’s grant attributable to the fair_market_value of the easement the board’s proceeds the united_states shall be entitled to receive fifty per- cent of grantee’s compensation which figure is equal to that portion of the united states’ funds attributable to the fair_market_value of the easement the united states’ proceeds the gunnison valley land preservation board shall be entitled to receive four percent of the net_proceeds of condemnation or sale of the property which is equal to that portion of its grant attributable to the purchase_price for the property grantee shall remit promptly to the above parties their respective shares of the proceeds accordingly although colorado open lands would receive the value of the easement should the land be condemned or the easement otherwise extinguished after making the required reimbursements to the three governmental agencies that funded the bargain_purchase colorado open lands would retain of the proceeds resulting from the disposi- tion of the easement on the west irby parcel paragraph of the east irby parcel deed is similar specifically it provides that the board_of goco would receive of colorado open lands’ compensation the united_states would receive and the gunnison valley land preservation board would receive accordingly colorado verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v irby octdollar_figure jamie irby v commissioner open lands would retain of the proceeds resulting from the disposition of the easement on the east irby parcel ii the appraisal of irby ranch arnold butler was engaged to appraise both the east irby parcel and west irby parcel easements at the time mr butler had been an independent real_estate appraiser for over years and had appraised between and con- servation easements in gunnison county the valuation_date of his report was date at the time of his engage- ment mr butler understood that the east and west irby parcel easements were being appraised in connection with a bargain sale to colorado open lands which was a below- market sale see supra note and that there would be fed- eral income_tax effects consequently the appraisal includes the following the purpose of the easement as quoted from the proposed deed of con- servation easement is the purpose the purpose of this easement is to preserve and protect in perpetuity the conservation values of the property this purpose is in accordance with sec_170 of the internal_revenue_code in order to achieve this purpose grantor intends to convey this deed to grantee to ensure that the conservation values of the property will be preserved and pro- tected forever mr butler’s report provided a historic and geographic over- view of gunnison county colorado descriptions of both the east and west irby parcels descriptions of the easements and a discussion regarding how the easements created a severe encumbrance to the highest_and_best_use of the land which was subdivision for residential properties the report stated that the properties would be appraised using fair_market_value as defined by the uniform standard of appraisal practice the appraisal report then discussed sev- eral valuation methods and explained why the sales compari- son valuation method was being used using the sales comparison valuation method the report determined both the value of the unencumbered property on the basis of the this method relies on a hypothetical situation whereby the buyer and seller are both typi- cally motivated both parties are informed and act in their own best interests a reason- able time is allowed for exposure in the open market payment is made in terms of cash in u s dollars or in terms of comparable financial arrangements and the price represents normal consideration of the property sold unaffected by special or creative circumstances verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v irby octdollar_figure jamie united_states tax_court reports sales of similar local unencumbered properties and the value of the property as encumbered by the easements on the basis of the sales of similar local properties encum- bered by conservation easements mr butler prepared two addenda reports addenda one for the east irby parcel easement and the other for the west irby parcel easement using valuation dates of date and date respectively inasmuch as the characteristics of the two parcels generally remained unchanged mr butler incorporated in the addenda the prop- erty descriptions basis data descriptions and valuation anal- yses set forth in his original appraisal report nonetheless mr butler conducted a new investigation and analysis of current market conditions and by doing so concluded that the values set forth in the original reports remained valid he briefly detailed his valuation analyses in the addenda mr butler drafted the addenda to comply with sec_1 170a- c i a income_tax regs which requires that a quali- fied appraisal be completed within days of the date the property is contributed the addenda stated that the east and west irby parcels had not changed in value during the intervening time petitioners timely filed their respective and fed- eral income_tax returns attached to petitioners’ respective and returns was a form_8283 noncash chari- table contributions drafted by mr butler on the form_8283 mr butler wrote that the donated property con- sisted of a conservation_easement that petitioners received dollar_figure in a bargain sale transaction and that they claimed dollar_figure as a charitable_contribution_deduction on the form_8283 mr butler wrote that petitioners received dollar_figure in a bargain sale transaction for the conservation_easement but did not claim any amount as a charitable_contribution_deduction fact petitioners in the report discusses the similarities and differences among the comparable unencumbered and encumbered properties as well as similarities and differences between them and the west and east irby parcels and adjustments to the sale prices of the comparable properties were made to reflect these differences we note that the original appraisal report was labeled as being completed for both irby ranches llc and lucy high executive director of the gunnison ranchland conservation leg- acy whereas the addenda were completed solely for lucy high at trial mr butler explained that the name irby ranches llc was inadvertently left off of the addenda verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v irby octdollar_figure jamie irby v commissioner claimed in the aggregate dollar_figure as deductions on their income_tax returns i introduction discussion sec_170 provides that generally a taxpayer may deduct any charitable_contribution only if the contribution is verified under regulations prescribed by the secretary although sec_170 does not generally permit a deduc- tion for a charitable gift of property consisting of less than the donor’s entire that property sec_170 provides an exception for a qualified con- servation contribution a qualified_conservation_contribution is a contribution of a qualified_real_property_interest to a qualified_organization which is made exclusively for conservation purposes sec_170 see also sec_1_170a-14 income_tax regs all three requirements must be met for a donation to qualify as a qualified_conservation_contribution interest in respondent challenges petitioners’ deductions on the fol- lowing grounds the contributions were not made exclu- sively for conservation purposes because that conservation_purpose of the contributions was not protected in perpetuity and petitioners failed to meet certain recordkeeping requirements specifically that they failed to obtain a a qualified_appraisal and b a contemporaneous written acknowledgment ii protection of the conservation_purpose of the easements in perpetuity a contribution is made exclusively for conservation pur- poses only if it meets the requirements of sec_170 124_tc_258 aff ’d 471_f3d_698 6th cir sec_170 provides that a contribution shall not be treated as exclusively for con- servation purposes unless the conservation_purpose is pro- tected in perpetuity sec_1_170a-14 income_tax regs provides that in general for the conservation_purpose of the donation to be enforceable in perpetuity the interest in the property retained by the donor must be subject_to legally enforceable restrictions that will prevent verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v irby octdollar_figure jamie united_states tax_court reports uses of the retained_interest inconsistent with the conserva- tion purposes of the donation even with the strictest protections the possibility exists that an unexpected change in the conditions surrounding the property may make it impossible or impractical to continue the use of the property for conservation purposes thus sec_1_170a-14 income_tax regs provides that the conservation purposes will continue to be treated as pro- tected in perpetuity if the restrictions limiting the use of the property for conservation purposes are extinguished by judicial proceeding and all of the donee’s proceeds from a subsequent sale_or_exchange of the property are used by the donee organization in a manner consistent with the con- servation purposes of the original contribution sec_1_170a-14 income_tax regs provides in relevant part for a deduction to be allowed under this section at the time of the gift the donor must agree that the donation of the perpetual conservation restric- tion gives rise to a property right immediately vested in the donee organization with a fair_market_value that is at least equal to the propor- tionate value that the perpetual conservation restriction at the time of the gift bears to the value of the property as a whole at that time accordingly when a change in conditions gives rise to the extinguishment of a perpetual conservation restriction under paragraph g i of this section the donee organization on a subsequent sale exchange or involun- tary conversion of the subject property must be entitled to a portion of the proceeds at least equal to that proportionate value of the perpetual con- servation restriction respondent posits that these requirements are violated by paragraph of each respective deed because colorado open lands was obligated to remit promptly the bulk of the pro- ceeds received from the extinguishment of the easements to the nrcs goco and the gunnison valley land preservation board continuing respondent asserts that colorado open lands’ obligation to repay the grant money used to fund the sale portion of the bargain sale upon extinguishment of the easements means that colorado open lands’ entitlement to the proceeds is merely superficial and consequently colo- rado open lands was not entitled to its required share of the extinguishment proceeds as set forth in the regulations we disagree verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v irby octdollar_figure jamie irby v commissioner the matter before us presents issues not previously decided by this court the grantee conservation organization colorado open lands acquired the east and west irby parcel easements by way of a bargain_purchase with funds provided by federal state and local entities in receiving funds to purchase the easements colorado open lands became obli- gated to repay the funding government entities in the event the easements were extinguished we must therefore deter- mine whether colorado open lands’ obligation to repay the governmental entities ie the nrcs goco and the gunni- son valley land preservation board results in a failure by colorado open lands to receive its proportionate share of any extinguishment proceeds we are satisfied that were the easements to be extin- guished colorado open lands would receive its propor- tionate share of the extinguishment proceeds pursuant to the respective deeds the donor ie irby ranches llc and its members unconditionally agreed that in the event of a change in conditions giving rise to the extinguishment of either or both of the conservation easements colorado open lands would be entitled to an amount at least equal to its proportionate share of the proceeds arising from the extinguishment of the conservation_easement see wall v commissioner tcmemo_2012_169 wl at in cases involving a conservation_easement where we determined that the regulation’s requirements were not met and thus denied the claimed charitable_contribution deduc- tion the grantee organization had been prevented by the deeds themselves from receiving the full proportionate value of the extinguishment proceeds see id wl at the funds diverted by the deeds were used to fur- ther the donor taxpayer’s interests for example in wall the deed of conservation_easement provided that if the property was condemned the grantee conservation organization would be entitled to the easement’s proportionate value but only after any claim of a mortgagee was satisfied hence the first use of the extinguishment proceeds was to further the donor taxpayer’s interest in repaying the mortgage on the property with the grantee conservation organization’s receiving only a residual amount of money id see also mitchell v commis- verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v irby octdollar_figure jamie united_states tax_court reports sioner 138_tc_324 east llc v commissioner tcmemo_2011_84 our conclusions in those cases ie denying the deduction reflect the purpose of the regulation the court_of_appeals for the first circuit noted paragraph g appears designed in case of extinguishment both to prevent taxpayers from reaping a windfall if the property is destroyed or condemned and they get the proceeds from insurance or condemnation and to assure that the donee organization can use its proportionate share of the proceeds to advance the cause of historic preservation elsewhere fn ref omitted 687_f3d_21 1st cir aff ’g in part vacating in part and remanding in part 136_tc_294 and 134_tc_182 no such diversion of extinguishment proceeds from colo- rado open lands would occur-colorado open lands holds an absolute right to the condemnation proceeds vis-a-vis irby ranches llc and petitioners there is no risk that irby ranches llc or petitioners could ever reap a windfall should the east irby and or west irby parcels be condemned significantly any extinguishment proceeds which colorado open lands is obligated to pay to others will go to govern- mental entities each of which is an organization described in sec_170 the proceeds so paid_by colorado open lands would be used by those entities in a manner con- sistent with the original conservation purposes of the con- tribution by irby ranches llc see infra pp we therefore find that the deeds of conservation_easement meet the requirements of sec_1_170a-14 income_tax regs respondent’s concerns more properly seem to address the question of whether petitioners have satisfied sec_1_170a-14 income_tax regs ie whether all of the extinguishment proceeds would be used by colorado open lands in a manner consistent with the conservation purposes of the original contribution we are mindful that while some conservation easements are gratuitously donated others such as the east and west irby parcel easements are acquired through bargain sale transactions because the irbys required some cash consider- ation for the easements colorado open lands would not verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v irby octdollar_figure jamie irby v commissioner have been able to further the desired conservation_purpose derived by its obtaining and holding the east and west irby parcel easements were it unable to receive government funding daniel pike the president of colorado open lands testi- fied that the reimbursement provisions included in the governmental grants were not negotiable indeed the usda’s regulations require that such reimbursement provisions be included in all deeds recording conservation easements funded by the frpp see c f_r sec_1491 f both goco and the gunnison county land preservation board impose similar requirements on easements funded by their grants colorado open lands and through it peti- tioners was essentially in a take it or leave it situation if colorado open lands had not agreed to the reimbursement requirements it would not have been able to purchase the east and west irby parcel easements the receipt of reimbursed funds by the nrcs goco and the gunnison county land preservation board furthers the conservation_purpose of the original contribution all three of these governmental agencies were established to assist in the conservation of open land and all three agencies are legally obligated to fulfill their conservation_purpose the operation of the frpp by the nrcs is governed by federal regulations specifically c f_r sec_1491 through dollar_figure title c f_r sec_1491 provides that the nrcs will estab- lish policies to meet the goals of the frpp fund conservation easements coordinate with the usda office of general counsel to ensure the legal efficiency of cooperative agreements with local conservationists and ensure the legal validity of the deeds of easement monitor compliance and provide leader- ship for establishing implementing and overseeing adminis- trative processes for easements easement payments and administrative and financial performance reporting more- over we are mindful that the deeds provide that the nrcs would consult with petitioners and colorado open lands to develop conservation plans for the east and west irby parcel easements and that the nrcs held the right to enter the properties to monitor compliance with these plans tit c f_r sec_1491 e provides the current reimbursement requirement verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v irby octdollar_figure jamie united_states tax_court reports goco was established by article xxvii of the colorado con- stitution colo const art xxvii sec_1 provides that the net_proceeds of every state-supervised lottery game are to be guaranteed and permanently dedicated to the preservation protection enhancement and management of the state’s wildlife park river trail and open space heritage goco was established to implement these goals goco’s funding is gov- erned by colo const art xxvii sec_4 which provides that all moneys deposited in the goco trust fund are to remain in trust for the purposes set forth in article xxvii and that no part thereof is to be used or appropriated for any other purpose nor made subject_to any other tax charge fee or restriction the remaining sections of article xxvii govern the operation of goco the gunnison valley land preservation board was formed in and is primarily a funding source for the land trusts and conservation organizations active in gunnison county it was created by a ballot measure that established a multi- jurisdictional sales_tax pool that raises over dollar_figure per year that is used as leverage for other funding sources such as goco funds in the voters of the county approved a ballot measure that allows the land preservation board to borrow up to dollar_figure million against the sales_tax revenue con- tribution see board_of county commissioners of gunnison county resolution no www gunnisoncounty org gislmapslcomprehensivelplans lcbgclagriculture html last visited date sept we do not share respondent’s fear that the policies and intentions do not require either the parties or their succes- sors in interest to use the proceeds for the conservation pur- poses of the west and east parcel easements we are con- vinced that these institutions and their respective employees will fulfill their obligations under federal state and local laws indeed it appears to us that reimbursement under the terms of the deeds of conservation_easement would enhance the ability of the nrcs goco and the gunnison county land preservation board to conserve and protect more land since the reimbursed funds would be used to do just that we therefore find that including the reimbursement provi- sion in the respective deeds of conservation_easement is con- sistent with the conservation_purpose of the original con- tribution and satisfies the requirements of sec_1 170a- verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v irby octdollar_figure jamie irby v commissioner g i and ii income_tax regs in sum the contribution by irby ranches llc which flowed through to petitioners was made exclusively for conservation purposes and meets the requirements of sec_170 iii qualified_appraisal the deficit_reduction_act_of_1984 defra pub_l_no sec a stat pincite provides that taxpayers claiming a deduction under sec_170 must obtain a quali- fied appraisal for any property contributed and attach an appraisal_summary to the return on which the deduction is first claimed defra sec a stat pincite provides that a qualified_appraisal must include a a description of the property appraised b the fair_market_value of such property on the date of contribution and the specific basis for the valuation c a statement that such appraisal was pre- pared for income_tax purposes d the qualifications of the qualified_appraiser e the signature and tin of such appraiser and f such additional information as the sec- retary prescribes in regulations in congress codified these off-code requirements and added additional provisions by enacting the american_jobs_creation_act_of_2004 pub_l_no sec_883 sec_118 stat pincite this public law added to the code sec_170 which governs qualified_appraisal and other documentation for certain contributions effective for contributions made after date the provisions added by sec_170 do not affect our deter- mination in this matter pursuant to the authority of defra sec a the sec- retary promulgated sec_1_170a-13 income_tax regs which disallows a deduction for a noncash contribution of dollar_figure or more unless the claiming taxpayer meets specific substantiation requirements one such requirement is that the taxpayer obtain a qualified_appraisal and attach a fully completed appraisal_summary to the tax_return on which he she first claims a deduction for the contribution sec_1 170a- c i income_tax regs sec_1_170a-13 income_tax regs provides that a qualified_appraisal must include categories of information to be a valid qualified_appraisal respondent challenges only one such category respondent asserts that the appraisal petitioners rely upon verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v irby octdollar_figure jamie united_states tax_court reports does not meet the requirement of sec_1 170a- c ii g income_tax regs that the appraisal contain a statement that the appraisal was prepared for income_tax purposes respondent argues that the appraisal and addenda to appraisal mr butler drafted do not include such a statement and consequently they are unreliable because there is no assurance that mr butler applied the proper standards of care to ensure that the reports conformed to internal_revenue_service irs standards we disagree on other occasions we have considered whether the appraisal the taxpayer relied upon was a qualified_appraisal as defined in sec_1_170a-13 income_tax regs in simmons v commissioner tcmemo_2009_208 aff ’d 646_f3d_6 d c cir the commissioner asserted that the taxpayer’s appraisal was not qualified because it failed to adequately describe the properties contributed failed to accurately describe the method of valuation used did not provide the dates of contribution and did not include a statement that the appraisal was prepared for income_tax purposes we therein found that the appraisal report met all of the regulation’s requirements and was therefore a qualified_appraisal with respect to the income_tax purpose statement we stated although the appraisals did not contain an explicit statement that they were prepared for income_tax purposes the appraisals did contain state- ments that the owner of the parcels petitioner was contemplating donating conservation easements to l’enfant the grantee the appraisals also include discussions of irs practice and cases of this court concerning facade easements the dates of contribution were likewise included on peti- tioner’s tax returns the forms that petitioner included with her returns required an acknowledgment by the donee l’enfant like the appraisal report in simmons the appraisal report in this case included all of the required information either in the appraisal or in the appraisal summaries attached to peti- tioners’ respective returns-it included a discussion of the purpose of the transaction ie that the purpose of the appraisal was to value the donation of a conservation ease- ment pursuant to the terms of sec_170 see supra p it stated that fair market valuation was to be used in respondent raised other issues regarding mr butler’s appraisal in his pretrial memo- randum these arguments were not pursued in his brief we therefore deem these issues to be conceded verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v irby octdollar_figure jamie irby v commissioner determining the value of the property and form_8283 was properly filed with petitioners’ respective returns the irs has not provided to the public a specific form for the tax pur- pose statement and respondent has not proffered any instance where a suboptimal tax purpose statement by itself invalidated an otherwise qualified_appraisal in sum we find the appraisal’s income_tax purpose statement petitioners rely upon to be adequate iv contemporaneous written acknowledgment sec_170 provides that a taxpayer must obtain a contemporaneous written acknowledgment from the donee organization for a contribution of dollar_figure or more sec_170 provides that the acknowledgment so required must include i the amount of cash and a description but not value of any property other than cash contributed ii whether the donee organization provided any goods or serv- ices for the donated property and iii a description and good-faith estimate of the value of any goods or services pro- vided by the donee organization sec_1_170a-13 income_tax regs provides that goods or services includes cash property services benefits and privileges the contem- poraneous written acknowledgment requirement was enacted to require charitable organizations to inform their donors that if there is a contribution that is partly a donation and partly for goods or services provided to the donor by the donee organization the donor’s deduction under sec_170 is limited to the amount by which the donation exceeds the value of the goods or services provided by the charity 118_tc_528 aff ’d 374_f3d_881 9th cir sec_170 provides that the acknowledgment must be obtained by the earlier of the date the return is filed or its due_date the contemporaneous writ- ten acknowledgment need not take any particular form thus for example acknowledgments may be made by letter postcard or computer-generated forms h_r conf rept no pincite ndollar_figure 1993_3_cb_393 if the form_8283 includes a jurat to be signed by the appraiser which states furthermore i un- derstand that a false or fraudulent overstatement of the property value as described in the qualified_appraisal or in this appraisal_summary may subject me to penalty under sec_6701 sec_6701 provides for a penalty when a person aids or assists with the presentation of any portion of a tax_return affidavit claim or other document that is prepared for income_tax purposes verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v irby octdollar_figure jamie united_states tax_court reports donee organization provides no goods or services to the tax- payer in consideration of the taxpayer’s contribution the written substantiation must include a statement to that effect id n petitioners assert that the following documents taken in their totality constitute contemporaneous written acknowl- edgment the option agreements for the purchase of conservation_easement dated date in which irby ranches llc received cash consideration totaling dollar_figure for its granting colorado open lands the options to purchase the conserva- tion easements the forms attached to petitioners’ respective and income_tax returns which disclosed the cash peti- tioners received in the bargain sale transaction the basis of the property and the amount claimed as a deduction arising from the donation of the property and the attached form was signed by the president of colorado open lands letters from colorado open lands to stanley irby dated january and date respectively in which colorado open lands states that a it is a qualified_organization within the definition of sec_170 and b it will receive and hold the deeds of conservation_easement with respect to the east and west irby parcels the settlement statements prepared by first gunnison title and escrow inc the title company in the transaction which list the amounts paid as part of the bargain sale two settlement statements were drafted one for the east irby parcel easement and one for the west irby parcel easement the west irby parcel easement statement was signed by stanley irby on behalf of irby ranches llc as seller and by daniel pike president of colorado open lands and gary finland of the nrcs on behalf of the government of the united_states the east irby parcel easement statement was signed by stanley irby on behalf of irby ranches llc as seller and by gary finland on behalf of the government of the united_states and the deeds for the east irby parcel easement and the west irby parcel easement respectively which a state the prop- erties were acquired in part though cash grants from the u s government through the nrcs goco and the gunnison valley land preservation board b describe the property verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v irby octdollar_figure jamie irby v commissioner donated and c list the responsibilities and rights that the donors and donees possess regarding the enforcement of the easement petitioners assert that collectively the aforementioned documents disclose the description of the east and west irby parcels that the donee organization colorado open lands provided dollar_figure in cash in consideration for the west irby parcel easement and dollar_figure in cash in consid- eration for the east irby parcel easement and colorado open lands would provide a specific list of services to sup- port and maintain the conservation easements moreover the documents were created before petitioners filed their respec- tive income_tax returns replying respondent argues that none of the documents individually contains sufficient information to constitute a contemporaneous written acknowledgment however respondent does not assert and we have found no authority to indicate that the contemporaneous written acknowledg- ment may not be made up of a series of documents we thus find that collectively the documents petitioners provided constitute a contemporaneous written acknowledgment the deeds of conservation_easement with respect to the east and west irby parcel easements provide precise descriptions of the property being contributed the option agreement and the settlement statements set forth the amounts of cash that was paid to petitioners in consideration of the donated prop- erty the letters from colorado open lands state that it is a qualified_organization and the form_8283 provides that petitioners may deduct only the part of the value of the ease- ment that is not covered by the bargain sale respondent asserts that none of petitioners’ documents contains a statement that no services were provided by the donee organization while respondent’s assertion is correct such a statement in the written acknowledgment is required only i f the donee organization provided no goods or services we note that we have held in cases where the property is simply donated to the grantee that the deeds themselves may constitute contemporaneous written acknowledgments see averyt v commissioner tcmemo_2012_198 simmons v commissioner tcmemo_2009_208 aff ’d 646_f3d_6 d c cir respondent argues that because the east irby parcel easement settlement statement is only signed by gary finland on behalf of the government of the united_states it is not truly an acknowledgment by the donee we reject respondent’s position we are convinced that the gov- ernment of the united_states represents the donee’s interest with respect to the acknowledg- ment verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v irby octdollar_figure jamie united_states tax_court reports to the taxpayer in consideration of the taxpayer’s contribu- tion h_r conf rept no supra pincite n c b pincite emphasis added since this was a bargain sale transaction goods were provided in the form of cash and that fact was disclosed on the option agreement and the settlement statements see sec_1_170a-13 income_tax regs g oods or services means cash property accord- ingly we hold that petitioners have satisfied the require- ments of sec_170 with respect to donation of the con- servation easement v conclusion on the basis of the foregoing we conclude that the terms and conditions of the conservation_easement deeds comply with the requirements of sec_170 and sec_1_170a-14 income_tax regs and that the conservation_purpose for the contribution of the conservation easements on the east and west irby parcels is protected in perpetuity petitioners obtained a qualified_appraisal as required by sec_1_170a-13 income_tax regs and petitioners complied with the substantiation requirements of sec_170 in furtherance of the date agreement between respective counsel for the parties a trial will be held with respect to all remaining issues an appropriate order will be issued f verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v irby octdollar_figure jamie
